DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190391270 to Uehara (“Uehara”) in view of US 20200284883 to Ferreira (“Ferreira”).
Regarding Claim 1:  “A Light Detection and Ranging (LIDAR) system, comprising:
a LIDAR transmitter configured to scan a field of view with a plurality of light beams, (“the transmitter 300 generally functions to emit a beam/pulse oflight from the LiDAR 124” Uehara, Paragraph 42.)
each of the plurality of light beams having an oblong shape that extends perpendicular to a scanning direction, the LIDAR transmitter comprising:  (“a scan direction of the beam of light is generally controlled to be in a horizontal direction (e.g., left-to-right, right-to-left),” Uehara, Paragraph 42.)
a light source array comprising a plurality of light sources configured to generate a scanning light bar such that each of the plurality of light sources is configured to project into a different region of a plurality of regions of the field of view; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the plurality of light sources can be embodied as reflective components in a MEMS or semiconductor light emitting components.  Prior art teaches such embodiments:  “the beam/pulse can be scanned throughout a field of view in a sweeping manner using mechanical means, microelectromechanical systems (MEMS) or through solid-state components (e.g., CMOS photonics components).”  Uehara, Paragraph 42.)
a controller configured to trigger a measurement of the field of view during which at least one targeted region of the field of view is illuminated by the light source array and at least one non-targeted region of the field of view is not illuminated by the light source array; and  (“the respective pixels generally correlate with different areas within the surrounding environment as viewed from the LiDAR sensor 124. Thus, when the emitted beam of light [that illuminates a target area and not a non-target area] reflects from a surface/object and returns to the LiDAR sensor 124, the pixel that the reflected light is incident upon correlates with the location in the field of view of the surface/object.” Uehara, Paragraphs 42, 44.)
a LIDAR receiver comprising: … a photodetector array configured to receive at least one reflected light beam and generate electrical signals based on the at least one reflected light beam, wherein the photodetector array comprises a targeted pixel group that corresponds to the at least one targeted region of the field of view and a nontargeted pixel group that correspond to the at least one non-targeted region of the field of view; and  (“The detector 310 is, in one embodiment, comprised of a focal plane array (FPA) of photodetector pixels. The detector 310 functions to detect reflections of the emitted beam/signal by generating electronic signals corresponding with light that is incident on respective ones of the pixels. For example, the respective pixels generally correlate with different areas within the surrounding environment as viewed from the LiDAR sensor 124.”  Thus some pixels correspond to areas in the environment that are targeted by the illumination and the other pixels do not. See Uehara, Paragraphs 42, 44.)
an optical crosstalk detection circuit configured to receive at least one first electrical signal from the targeted pixel group and at least one second electrical signal from the non-targeted pixel group, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the claim captures an entire image having both targeted and non-targeted pixel areas, and the first electrical signal designates pixels capturing the area targeted by the illumination and the second electrical signal designates pixels from the other areas.  See original Claim 3.  Uehara teaches this application: “The detector 310 is, in one embodiment, comprised of a focal plane array (FPA) of photodetector pixels. The detector 310 functions to detect reflections of the emitted beam/signal by generating electronic signals corresponding with light that is incident on respective ones of the pixels. For example, the respective pixels generally correlate with different areas within the surrounding environment as viewed from the LiDAR sensor 124.”  Thus, some pixels signals correspond to areas in the environment that are targeted by the illumination and the other pixels do not. See Uehara, Paragraphs 42, 44.)
detect optical crosstalk that appears at least one portion of the non-targeted pixel group based on the at least one first electrical signal and the at least one second electrical signal, and  (“indicates that one or more highly reflective surfaces are present. In one embodiment, the scanning module 230 analyzes the data points within the first point cloud 250 to identify which points indicate saturation or other interference. Moreover, a highly reflective object may correlate with areas of blooming [artefact pixels] in the surrounding environment. … The blooming can be caused by, for example, crosstalk between the pixels.”  Uehara, Paragraph 53.)
define a glare artefact [box] corresponding to pixels of the photodetector array and defined by the detected optical crosstalk.”  (“the scanning module 220 can use the first point cloud data 250 to determine which regions within the surrounding environment include the highly reflective objects” creating an optical crosstalk.  Uehara, Paragraphs 56, 58.)
Uehara does not teach creating an “artefact box” for the determined pixel region.  It describes the regions more generally.
Ferreira teaches the above feature in the context of a LIDAR system and glare compensation:  “One or more bounding boxes may be created according to the identified regions of interest ( e.g., each region of interest may be associated with a corresponding bounding box).”  Ferreira, Paragraph 3192-3193.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Uehara to create a bounding box to designate a detected artefact as taught in Ferreira, for easier reference, classification, and partition of the field of view according to areas of interest for further processing.  Ferreira, Paragraphs 3192-3195.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The LIDAR system of claim 1, wherein the optical crosstalk detection circuit is configured to define the glare artefact box based on at least one transmission angle, at least one pixel number, and at least one distance at which the optical crosstalk is detected.”  (“The first point cloud 250, as previously noted, generally includes ranging data about a distance and position in relation to the LiDAR 124 of a point of reflection.”  Uehara, Paragraph 51.  “Of course, a particular implementation of the LiDAR 124 can vary to include different angles for the field of view (e.g., 90, 180, 360).”  Uehara, Paragraph 50.)
Regarding Claim 3:  “The LIDAR system of claim 1, wherein: the optical crosstalk detection circuit is further configured to read out an entire array of the photodetector array for a predetermined measurement period and detect optical crosstalk based on the electrical signals generated by the entire array during the predetermined measurement period.”  (“The detector 310 is, in one embodiment, comprised of a focal plane array (FPA) of photodetector pixels. The detector 310 functions to detect reflections of the emitted beam/signal by generating electronic signals corresponding with light that is incident on respective ones of the pixels. For example, the respective pixels generally correlate with different areas within the surrounding environment as viewed from the LiDAR sensor 124.”  Thus, some pixels signals correspond to areas in the environment that are targeted by the illumination and the other pixels do not. See Uehara, Paragraphs 42, 44.  See detection based on the FPA pixels in Claim 1.)
Regarding Claim 4:  “The LIDAR system of claim 3, wherein the at least one second electrical signal includes a first time-of-flight (TOF) signal and a second TOF signal both generated by a first pixel of the photodetector array during the predetermined measurement period, wherein the first TOF signal has an earlier TOF than the second TOF signal and the optical crosstalk detection circuit is configured to determine that the optical crosstalk corresponds to the first TOF signal of the first pixel.”  (See emitting the initial light beam [first] and the subsequent scanning light beam [second] in Uehara, Paragraphs 50 and 60 respectively, where crosstalk determination is performed on the initial [first] light beam in Paragraphs 53-56.  “In one embodiment, each of the points includes at least information about a time-of-flight”  Uehara, Paragraph 64.)
Regarding Claim 5:  “The LIDAR system of claim 1, wherein: 
the optical crosstalk detection circuit is configured to measure a time-of-flight (TOF) corresponding to each of the at least one first electrical signal and the at least one second electrical signal, (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, time of flight data is ranging or distance data.  Uehara teaches: “The first point cloud 250, as previously noted, generally includes ranging data about a distance and position.”  Uehara, Paragraph 52.  “each of the points includes at least information about a time-of-flight.”  Uehara, Paragraph 64.)
and detect the optical crosstalk at the at least one portion of the non-targeted pixel group based on the at least one first electrical signal and the at least one second electrical signal having a same TOF.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, reflections / artifacts from an obscuring object have a same distance / TOF.  Uehara teaches:  “the scanning module 220 adjusts when pixels of the detector are to be blocked from detecting signals as a function of the location (e.g., position and distance) of the obscuring object.”  Thus a function of the object distance is a functions based on pixel signals having the same TOF.  See Uehara, Paragraph 58.)
Regarding Claim 6:  “The LIDAR system of claim 1, wherein:  the optical crosstalk detection circuit is configured to measure an amplitude corresponding to each of the at least one first electrical signal and the at least one second electrical signal, and … detect the optical crosstalk at the at least one portion of the non-targeted pixel group based the amplitude of the at least one second electrical signal decreasing as a distance of the at least one portion of the nontargeted pixel group increases from the targeted pixel group.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, amplitude of a signal corresponds to one of the detected point / pixel values, and the decreasing amplitude corresponds to a gradient emanating away from the obscuring object in targeted pixel group.  See Uehara, Paragraph 44. Uehara teaches a substantively similar embodiment:  “At 540, the scanning module 220 can analyze the gradient and general relationship of the bounds of the obscuring object to determine a particular location and general shape of the obscuring object.”  Uehara, Paragraphs 54-55.)
Regarding Claim 7:  “The LIDAR system of claim 1, wherein the optical crosstalk detection circuit is configured to, in response to detecting the optical crosstalk, record a pixel number for each pixel of the non-targeted pixel group at which the optical crosstalk is detected.”  (“the scanning module 220 can use the first point cloud data 250 to determine which regions within the surrounding environment include the highly reflective objects. … the scanning module 220 adjusts when pixels of the detector are to be blocked from detecting signals as a function of the location (e.g., position and distance) of the obscuring object.” Uehara, Paragraphs 56-58.)
Regarding Claim 8:  “The LIDAR system of claim 1, wherein the optical crosstalk detection circuit is configured to, in response to detecting the optical crosstalk, record a time-of-flight corresponding to the at least one reflected light beam for each pixel of the non-targeted pixel group at which the optical crosstalk is detected.”  (Note that Uehara uses the distance information [corresponding to TOF] of each pixel to make decisions:  “the scanning module 220 can use the first point cloud data 250 to determine which regions within the surrounding environment include the highly reflective objects. … the scanning module 220 adjusts when pixels of the detector are to be blocked from detecting signals as a function of the location (e.g., position and distance) of the obscuring object.” Uehara, Paragraphs 56-58.  Also note use of TOF data to directly control detection in Paragraph 55.) 
Regarding Claim 9:  “The LIDAR system of claim 1, wherein the optical crosstalk detection circuit is configured to, in response to detecting the optical crosstalk, record a transmission angle corresponding to the at least one reflected light beam for each pixel of the non-targeted pixel group at which the optical crosstalk is detected.”  (“Of course, a particular implementation of the LiDAR 124 can vary to include different angles for the field of view (e.g., 90, 180, 360).”  Uehara, Paragraph 49.)
Regarding Claim 10:  “The LIDAR system of claim 1, wherein: the plurality of regions include the at least one targeted region and the at least one non-targeted region, and each of the plurality of regions extends from a first edge of the field of view to a second edge of the field of view opposite to the first edge.”  (“Moreover, a scan direction of the beam of light is generally controlled to be in a horizontal direction (e.g., left-to-right, right-to-left), but in further aspects may also be controlled in a vertical direction (e.g., down-to-up, up-to-down).”  Thus the regions partitioned in either horizontal or vertical direction retain the edge to edge field of view in the other direction.  See Uehara, Paragraph 42.)
Regarding Claim 11:  “The LIDAR system of claim 1, wherein the LIDAR transmitter further comprises: a one-dimensional microelectromechanical systems (MEMS) oscillating structure configured to oscillate about a single scanning axis and reflectively transmit the plurality of laser beams such that a scanning line moves across the field of view in the scanning direction as the one-dimensional MEMS oscillating structure oscillates about the single scanning axis.”  (“the scanning module 220 controls a laser detection and ranging (LaDAR)  sensor” Uehara, Paragraph 34.  “the beam/pulse can be scanned throughout a field of view in a sweeping manner using mechanical means, microelectromechanical systems (MEMS)”  Uehara, Paragraph 42.  
Regarding Claim 12:  “The LIDAR system of claim 1, wherein:
the controller is configured to trigger a plurality of measurements of the field of view, wherein, over the plurality of measurements, the controller is configured to sequentially activate different first portions of the plurality of light sources corresponding to different targeted regions of the field of view while sequentially deactivating different second portions of the plurality of light sources corresponding to different non-targeted regions of the field of view, and  (“the beam/pulse can be scanned throughout a field of view in a sweeping manner using mechanical means, microelectromechanical systems (MEMS) or through solid-state components (e.g., CMOS photonics components).”  Uehara, Paragraph 42.)
the optical crosstalk detection circuit is configured to detect at least one common glare artefact property between at least one of the different targeted regions and at least one of the different non-targeted regions, and detect optical crosstalk that appears at the at least one of the different non-targeted regions based on the at least one detected common crosstalk glare artefact property.”  (See treatment of this functionality in Claim 1.)
Regarding Claim 13:  “The LIDAR system of claim 1, wherein: the optical crosstalk detection circuit is configured to detect at least one common glare artefact property between the at least one first electrical signal and the at least one second electrical signal, and detect the optical crosstalk that appears at the at least one portion of the non-targeted pixel group based on the at least one detected common crosstalk glare artefact property..”  (“the scanning module 220 can use the first point cloud data 250 to determine which regions within the surrounding environment include the highly reflective objects” creating an optical crosstalk.  Uehara, Paragraphs 56, 58.  “a highly reflective object may correlate with areas of blooming in the surrounding environment. In general, blooming refers to fringes or areas beyond the actual highly reflective/obscuring object that include an increased intensity within the data as an artifact of the detected light inducing spurious detections in surrounding pixels. The blooming can be caused by, for example, crosstalk between the pixels.”  Uehara, Paragraph 53.)
Regarding Claim 14:  “The LIDAR system of claim 1, wherein: the optical crosstalk detection circuit is configured to assign a likelihood score to each of the electrical signals, including the at least one first electrical signal and the at least one second electrical signal, compare each likelihood score to a likelihood threshold, and identify the at least one portion of the non-targeted pixel group corresponding the at least one second electrical signal having a likelihood score less than the likelihood threshold.”  (Note that the claim does not define “likelihood score” data format, what it measures likelihood of, or how it is calculated.  Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the “likelihood score” in this claim is a measure or a combination of measures of a glare effect.  Uehara teaches examples within this scope:  “In general, the scanning module 220 compares the pixels against a blooming [non-targeted pixel group] threshold that indicates when the reflections are saturating the one or more pixels.”  Uehara, Paragraph 54.)
Regarding Claim 15:  “The LIDAR system of claim 14, wherein: the optical crosstalk detection circuit is configured to detect an optical crosstalk that appears at at least one portion of the targeted pixel group based on the at least one first electrical signal and the at least one second electrical signal, wherein the optical crosstalk detection circuit is configured identify the at least one portion of the targeted pixel group corresponding the at least one first electrical signal having a likelihood score less than the likelihood threshold.”  (See construction in Claim 14.  The prior art teaches:  “The scanning module 220 can analyze the first point cloud 250 to detect the presence of obscuring objects [targeted pixel group] that have a relatively high reflectivity (e.g., above a threshold for saturating a detector).”  Uehara, Paragraph 35.)
Regarding Claim 16:  “The LIDAR system of claim 14, further comprising:
a point cloud generator configured to generate a point cloud based on the electrical signals,  (“an intensity of the reflected light directly correlates with an amplitude of the electric signal generated by the respective one of the pixels. In this way, the detector 310 translates the reflected light into data points that form the point clouds 250/260”  Uehara, Paragraph 44.)
wherein the optical crosstalk detection circuit is configured to report, to the point cloud generator, sensor data corresponding to the electrical signals having a likelihood score greater than the likelihood threshold, and … wherein the optical crosstalk detection circuit is configured to discard sensor data corresponding to the electrical signals having a likelihood score less than the likelihood threshold or report, to the point cloud generator, the sensor data corresponding to the electrical signals having the likelihood score less than the likelihood threshold along with a respective likelihood score.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element detects pixels not affected by glare from the obscuring object and block detection [or report] pixels that are affected by the glare.  Prior art teaches such an embodiment:  “the scanning module 220 adjusts when pixels of the detector are to be blocked from detecting signals as a funciton of the location (e.g., position and distance) of the obscuring object.”  Uehara, Paragraph 58.)
Claim 17, “A method of detecting optical crosstalk in a Light Detection and Ranging (LIDAR) system,” is rejected for reasons stated for Claims 1, 11-12, because the apparatus elements of the latter perform the method steps of Claim 17.
Claim 18 is rejected for reasons stated for Claim 9 in view of the Claim 17 rejection.
Claim 19 is rejected for reasons stated for Claim 13 in view of the Claim 17 rejection.
Claim 20 is rejected for reasons stated for Claim 12 in view of the Claim 17 rejection.
Claim 21 is rejected for reasons stated for Claim 14 in view of the Claim 17 rejection.
Claim 22 is rejected for reasons stated for Claim 4 in view of the Claim 17 rejection.
Claim 23 is rejected for reasons stated for Claim 5 in view of the Claim 17 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483